Exhibit 10.8

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

(“Agreement”)

 

- by and between -

 

WYNN LAS VEGAS, LLC

(“Employer”)

 

- and -

 

DAVID SISK

(“Employee”)

 

--------------------------------------------------------------------------------

 

DATED: as of September 16, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 16th
day of September 2003, by and between WYNN LAS VEGAS, LLC (“Employer”) and DAVID
SISK (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employer is a limited liability company duly organized and existing
under the laws of the State of Nevada, maintains its principal place of business
at 3145 Las Vegas Blvd. South, Las Vegas, Nevada, and is engaged in the business
of developing and operating a casino resort at such place of business; and,

 

WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced personnel; and,

 

WHEREAS, Employee is an adult individual residing at 10008 Laurel Springs, Las
Vegas, Nevada 89134; and,

 

WHEREAS, Employee has represented and warranted to Employer that Employee
possesses sufficient qualifications and expertise in order to fulfill the terms
of the employment stated in this Agreement; and,

 

WHEREAS, Employer is willing to employ Employee, and Employee is desirous of
accepting employment from Employer under the terms and pursuant to the
conditions set forth herein;

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:

 

1. DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them, unless a different
meaning clearly appears from the context:

 

(a) “Affiliate” - means with respect to a specified Person, any other Person who
or which is (i) directly or indirectly controlling, controlled by or under
common control with the specified Person, or (ii) any member, director, officer
or manager of the specified Person. For purposes of this definition, only,
“control”, “controlling”, and “controlled” mean the right to exercise, directly
or indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any

 



--------------------------------------------------------------------------------

individual, partnership, trust or other entity or association, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity.

 

(b) “Anniversary” - means each anniversary date of the Effective Date during the
Term (as defined in Paragraph 5 hereof).

 

(c) “Cause” - means

 

(i) the willful destruction by Employee of the property of Employer or an
Affiliate having a material value to Employer or such Affiliate;

 

(ii) fraud, embezzlement, theft, or comparable dishonest activity committed by
Employee (excluding acts involving a de minimis dollar value and/or not related
to Employer or an Affiliate);

 

(iii) Employee’s conviction of or entering a plea of guilty or nolo contendere
to any crime constituting a felony or any misdemeanor involving fraud,
dishonesty or moral turpitude (excluding acts involving a de minimis dollar
value and/or not related to Employer or an Affiliate);

 

(iv) Employee’s breach, neglect, refusal, or failure to materially discharge his
duties (other than due to physical or mental illness) commensurate with his
title and function, or Employee’s failure to comply with the lawful directions
of Employer, that is not cured within fifteen (15) days after Employee has
received written notice thereof from Employer;

 

(v) a willful and knowing material misrepresentation to Employer’s or an
Affiliate’s Board of Directors;

 

(vi) a willful violation of a material policy of Employer or an Affiliate, which
does or could result in material harm to Employer or to Employer’s reputation,
or that of an Affiliate; or

 

(vii) Employee’s material violation of a statutory or common law duty of loyalty
or fiduciary duty to Employer or an Affiliate,

 

2



--------------------------------------------------------------------------------

provided, however, that Employee’s disability due to illness or accident or any
other mental or physical incapacity shall not constitute “Cause” as defined
herein.

 

(d) “Change of Control” - means the occurrence, after the Effective Date, of any
of the following events:

 

(i) any “Person” or “Group” (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder), excluding any Excluded Stockholder, is or
becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of Employer, or
of any entity resulting from a merger or consolidation involving Employer,
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of Employer or such entity;

 

(ii) the individuals who, as of the time immediately following the closing of
Employer’s initial public offering, are members of Employer’s Board of Directors
(the “Existing Directors”) cease, for any reason, to constitute more than fifty
percent (50%) of the number of authorized directors of Employer as determined in
the manner prescribed in Employer’s Articles of Incorporation and Bylaws;
provided, however, that if the election, or nomination for election, by
Employer’s stockholders of any new director was approved by a vote of at least
fifty percent (50%) of the Existing Directors, such new director shall be
considered an Existing Director; provided further, however, that no individual
shall be considered an Existing Director if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies by or on behalf of anyone other than the
Board (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or

 

(iii) the consummation of (x) a merger, consolidation or reorganization to which
Employer is a party, whether or not Employer is the Person surviving or
resulting therefrom, or (y) a sale, assignment, lease, conveyance or other
disposition of all or substantially all of the assets of Employer, in one
transaction or a series of related transactions, to any Person other than
Employer, where any

 

3



--------------------------------------------------------------------------------

such transaction or series of related transactions as is referred to in clause
(x) or clause (y) above in this subparagraph (iii) (singly or collectively, a
“Transaction”) does not otherwise result in a “Change of Control” pursuant to
subparagraph (i) of this definition of “Change of Control”; provided, however,
that no such Transaction shall constitute a “Change of Control” under this
subparagraph (iii) if the Persons who were the stockholders of Employer
immediately before the consummation of such Transaction are the Beneficial
Owners, immediately following the consummation of such Transaction, of fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Person surviving or resulting from any merger,
consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the Person to whom the assets of Employer are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii), in
substantially the same proportions in which such Beneficial Owners held voting
stock in Employer immediately before such Transaction.

 

For purposes of the foregoing definition of “Change of Control,” the term
“Excluded Stockholder” means Stephen A. Wynn, the spouse, siblings, children,
grandchildren or great grandchildren of Stephen A. Wynn, any trust primarily for
the benefit of the foregoing persons, or any Affiliate of any of the foregoing
persons.

 

(e) “Complete Disability” - means the inability of Employee, due to illness or
accident or other mental or physical incapacity, to perform his obligations
under this Agreement for a period as defined by Employer’s local disability plan
or plans.

 

(f) “Effective Date” - means October 20, 2003.

 

(g) “Good Reason” - means the occurrence, of any of the following (except with
Employee’s written consent or resulting from an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Employer or
its Affiliate promptly after receipt of notice thereof from Employee):

 

(i) Employer or an Affiliate reduces Employee’s Base Salary (as defined in
Subparagraph 7(a) below);

 

(ii) Employer discontinues its bonus plan in which Employee participates as in
effect without immediately replacing such bonus plan with a plan that is the
substantial

 

4



--------------------------------------------------------------------------------

economic equivalent of such bonus plan, or amends such bonus plan so as to
materially reduce Employee’s potential bonus at any given level of economic
performance of Employer or its successor entity;

 

(iii) Employer materially reduces the aggregate benefits and perquisites to
Employee from those being provided;

 

(iv) Employer or any of its Affiliates requires Employee to change the location
of Employee’s job or office, so that Employee will be based at a location more
than 25 miles from the location of Employee’s job or office;

 

(v) Employer or any of its Affiliates reduces Employee’s responsibilities or
directs Employee to report to a person of lower rank or responsibilities than
the person to whom Employee reported; or

 

(vi) the successor to Employer fails or refuses expressly to assume in writing
the obligations of Employer under this Agreement.

 

For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” shall be final and binding on Employer and Employee absent a
showing of bad faith on Employee’s part.

 

(h) “Separation Payment” - means a sum equal to (A) Employee’s Base Salary (as
defined in Subparagraph 7(a) of this Agreement) for the twelve (12) months
following termination, plus (B) the bonus that was paid to Employee under
Subparagraph 7(b) for the preceding bonus period, projected over the twelve (12)
months following that bonus period, plus (C) any accrued but unpaid vacation
pay, plus (D) any Gross-Up Payment required by Exhibit 1 to this Agreement,
which is incorporated herein by reference, said sum to be paid out over twelve
(12) months in such weekly, bi-weekly or semi-monthly installments as shall be
convenient to Employer.

 

2. BASIC EMPLOYMENT AGREEMENT. Subject to the terms and pursuant to the
conditions hereinafter set forth, Employer hereby employs Employee during the
Term hereinafter specified to serve in a capacity, under a title, and with such
duties not inconsistent with those set forth in Section 3 of this Agreement, as
the same may be modified and/or assigned to Employee by Employer from time to
time; provided, however, that no change in Employee’s duties shall be permitted
if it would result in a material reduction in the level of Employee’s duties as
in effect prior to the change, it being understood, however, that a change in
Employee’s reporting responsibilities is not, itself, a basis for finding a
material reduction in the level of duties.

 

5



--------------------------------------------------------------------------------

3. DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to Employee
by Employer as are generally associated with the duties of Sr. Vice President &
Chief Financial Officer for Employer or such similar duties as may be assigned
to Employee by Employer as Employer may determine. Employee’s duties shall
include, but not be limited to: (i) the efficient and continuous operation of
Employer and its Affiliates; (ii) the preparation of relevant budgets and
allocation or relevant funds; (iii) the selection and delegation of duties and
responsibilities of subordinates; (iv) the direction, review and oversight of
all programs under Employee’s supervision; and (v) such other and further duties
as may be assigned by Employer to Employee from time to time. The foregoing
notwithstanding, Employee shall devote such time to Employer’s Affiliates as may
be required by Employer, provided such duties are not inconsistent with
Employee’s primary duties to Employer hereunder.

 

4. ACCEPTANCE OF EMPLOYMENT. Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement. Employee hereby covenants and agrees that, during
the Term, Employee will devote the whole of Employee’s normal and customary
working time and best efforts solely to the performance of Employee’s duties
under this Agreement and that, except upon Employer’s prior express written
authorization to that effect, Employee shall not perform any services for any
casino, hotel/casino or other similar gaming or gambling operation not owned by
Employer or any of Employer’s Affiliates. Employer hereby authorizes Employee to
provide assistance to his former employer on litigation matters that are pending
as of the Effective Date and involve that former employer, provided such
assistance does not interfere with the performance of Employee’s duties under
this Agreement.

 

5. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall consist of four (4) years commencing on the
Effective Date of this Agreement and terminating on the fourth Anniversary of
the Effective Date.

 

6. SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Section 5
of this Agreement, this Agreement shall terminate upon the occurrence of any of
the following events:

 

(a) the death of Employee;

 

(b) the giving of written notice from Employer to Employee of the termination of
this Agreement upon the Complete Disability of Employee;

 

(c) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause;

 

(d) the giving of written notice by Employer to Employee of the termination of
this Agreement following a disapproval of this Agreement or

 

6



--------------------------------------------------------------------------------

the denial, suspension, limitation or revocation of Employee’s License (as
defined in Subsection 8(b) of this Agreement);

 

(e) the giving of written notice by Employer to Employee of the termination of
this Agreement without Cause, provided, however, that after such notice,
Employer must make the Separation Payment to Employee;

 

(f) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains uncured for a
period of thirty (30) days after the giving of such notice, provided, however,
that after the expiration of such cure period without the cure having been
effected, Employer must make the Separation Payment to Employee; or

 

(g) at Employee’s sole election in writing as provided in Paragraph 17 of this
Agreement, within ten (10) days after both a Change of Control and as a result
of Good Reason, provided, however, that after Employer’s receipt of Employee’s
written election, Employer must make the Separation Payment to Employee.

 

In the event of a termination of this Agreement pursuant to the provisions of
Subparagraph 6(a), (b), (c) or (d), Employer shall not be required to make any
payments to Employee other than payment of Base Salary and vacation pay accrued
but unpaid through the termination date. In the event of a termination of this
Agreement pursuant to the provisions of Subparagraph 6(e), (f) or (g), Employee
will also be entitled to receive health benefits coverage for Employee and
Employee’s dependents under the same plan(s) or arrangement(s) under which
Employee was covered immediately before Employee’s termination, or plan(s)
established or arrangement(s) provided by Employer or any of its Affiliates
thereafter. Such health benefits coverage shall be paid for by Employer to the
same extent as if Employee were still employed by Employer, and Employee will be
required to make such payments as Employee would be required to make if Employee
were still employed by Employer. The health benefits provided under this
Paragraph 6 shall continue until the earlier of (x) the expiration of the period
for which the Separation Payment is paid, (y) the date Employee becomes covered
under any other group health plan not maintained by Employer or any of its
Affiliates; provided, however, that if such other group health plan excludes any
pre-existing condition that Employee or Employee’s dependents may have when
coverage under such group health plan would otherwise begin, coverage under this
Paragraph 6 shall continue (but not beyond the period described in clause (x) of
this sentence) with respect to such pre-existing condition until such exclusion
under such other group health plan lapses or expires. In the event Employee is
required to make an election under Sections 601 through 607 of the Employee
Retirement Income Security Act of 1974, as amended (commonly known as COBRA) to
qualify for the health benefits described in this Paragraph 6, the obligations
of Employer and its Affiliates under this Paragraph 6 shall be conditioned upon
Employee’s timely making such an election. In the event of a termination of this
Agreement pursuant

 

7



--------------------------------------------------------------------------------

to any of the provisions of this Paragraph 6, Employee shall not be entitled to
any benefits pursuant to any severance plan in effect by Employer or any of
Employer’s Affiliates.

 

7. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:

 

(a) Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Three Hundred Fifty Thousand Dollars ($350,000.00) per annum,
payable in such weekly, bi-weekly or semi-monthly installments as shall be
convenient to Employer (the “Base Salary”). Such Base Salary shall be subject to
periodic merit reviews and may be increased, but not decreased, as a result of
any such review. Such Base Salary shall be exclusive of and in addition to any
other benefits which Employer, in its sole discretion, may make available to
Employee including, but not limited to any bonus plan, stock incentive plan,
profit sharing plan, pension plan, retirement plan, disability or life insurance
plan, medical and/or hospitalization plan, or any other benefit plan which may
be in effect during the Term.

 

(b) Bonus Compensation. Employee also will be eligible to receive a bonus as
follows:

 

(i) Fifty Thousand Dollars ($50,000.00) for the period ending December 31, 2003;

 

(ii) One Hundred Thousand Dollars ($100,000.00) for the period of January 1
through December 31, 2004;

 

(iii) For periods thereafter, at such times and in such amounts as Employer, in
its sole and exclusive discretion, may determine, until such time as Employer
adopts a performance-based bonus plan, and thereafter in accordance with such
plan.

 

Nothing in this Agreement shall limit Employer’s discretion to adopt, amend or
terminate any bonus plan at any time.

 

(c) Employee Benefit Plans. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, stock
incentive plan, pension plan, retirement plan, disability or life insurance
plan, medical and/or hospitalization plan, and any other benefit plan which may
be placed in effect by Employer or any of its Affiliates for the benefit of
Employer’s executives during the Term. Subject to and effective

 

8



--------------------------------------------------------------------------------

upon the approval of the Compensation Committee of Wynn Resorts, Limited,
Employee shall be granted 75,000 stock options of Wynn Resorts, Limited common
stock under the Wynn Resorts, Limited 2002 Stock Incentive Plan. Nothing in this
Agreement shall limit Employer’s or any of its Affiliates’ ability to exercise
the discretion provided to it under any employee benefit plan, or to adopt,
amend or terminate any benefit plan at any time.

 

(d) Expense Reimbursement. During the Term and provided the same are authorized
in advance by Employer, Employer shall either pay directly or reimburse Employee
for Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be modified from time to time. Employer specifically agrees to
reimburse Employee for his professional dues and continuing professional
education expenses, up to a total of One Thousand Five Hundred Dollars
($1,500.00) per year of the Term, non-cumulative. Prior to such any payment or
reimbursement of expenses, Employee shall provide Employer with sufficient
detailed invoices of such expenses as may be required by Employer’s policy.

 

(e) Vacations and Holidays. Commencing as of the Effective Date, Employee shall
be entitled to annual paid vacation and paid holidays (or, at Employer’s option,
an equivalent number of paid days off) in accordance with Employer’s respective
standard policies, however, in no event shall Employee receive less than two (2)
weeks’ paid vacation during any full year of the Term.

 

(f) Withholdings. All compensation provided to Employee by Employer under this
Section 7 shall be subject to applicable withholdings for federal, state or
local income or other taxes, Social Security Tax, Medicare Tax, State
Unemployment Insurance, State Disability Insurance, charitable contributions and
the like.

 

8. LICENSING REQUIREMENTS.

 

(a) Employer and Employee hereby covenant and agree that this Agreement may be
subject to the approval of one or more gaming regulatory authorities (the
“Authorities”) pursuant to the provisions of the relevant gaming regulatory
statutes (the “Gaming Acts”) and the regulations promulgated thereunder (the
“Gaming Regulations”). Employer and Employee hereby covenant and agree to use
their best efforts to obtain any and all approvals required by the Gaming Acts
and/or Gaming Regulations. In the event that (i) an approval of this Agreement
by the Authorities is required for Employee to carry out his duties and
responsibilities set forth in Section 3 of this Agreement, (ii) Employer and
Employee have used their best efforts to obtain such approval, and (iii) this
Agreement is not so

 

9



--------------------------------------------------------------------------------

approved by the Authorities, then this Agreement shall immediately terminate and
shall be null and void.

 

(b) If applicable, Employer and Employee hereby covenant and agree that, in
order for Employee to discharge the duties required under this Agreement,
Employee must apply for or hold a license, registration, permit or other
approval (the “License”) as issued by the Authorities pursuant to the terms of
the relevant Gaming Act and as otherwise required by this Agreement. In the
event Employee fails to apply for and secure, or the Authorities refuse to issue
or renew Employee’s License, Employee, at Employer’s sole cost and expense,
shall promptly defend such action and shall take such reasonable steps as may be
required to either remove the objections or secure or reinstate the Authorities’
approval, respectively. The foregoing notwithstanding, if the source of the
objections or the Authorities’ refusal to renew or maintain Employee’s License
arise as a result of any of the events described in Subsection 1(c) of this
Agreement, then Employer’s obligations under this Section 8 also shall not be
operative and Employee shall promptly reimburse Employer upon demand for any
expenses incurred by Employer pursuant to this Section 8.

 

(c) Employer and Employee hereby covenant and agree that the provisions of this
Section 8 shall apply in the event Employee’s duties require that Employee also
be licensed by governmental agencies other than the Authorities.

 

9. CONFIDENTIALITY. Employee hereby warrants, covenants and agrees that, without
the prior express written approval of Employer, Employee shall hold in the
strictest confidence, and shall not disclose to any person, firm, corporation or
other entity, any and all of Employer’s confidential data, including but not
limited to (a) information, drawings, sketches, plans or other documents
concerning Employer’s business or development plans, customers or suppliers or
those of Employer’s Affiliates; (b) Employer’s or its Affiliates’ development,
design, construction or sales and marketing methods or techniques; or (c)
Employer’s trade secrets and other “know-how” or information not of a public
nature, regardless of how such information came to the custody of Employee. For
purposes of this Agreement, such confidential information shall include, but not
be limited to, information, including a formula, pattern, compilation, program,
device, method, technique or process, that (x) derives independent economic
value, present or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use and (y) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. The warranty,
covenant and agreement set forth in this Section 9 shall not expire, shall
survive this Agreement, and shall be binding upon Employee without regard to the
passage of time or other events.

 

10



--------------------------------------------------------------------------------

10. RESTRICTIVE COVENANT/NO SOLICITATION.

 

(a) Employee hereby covenants and agrees that, during the Term or for such
longer period so long as Employer pays to Employee the compensation set forth in
Subsection 7(a) of this Agreement, Employee shall not directly or indirectly,
either as a principal, agent, employee, employer, consultant, partner, member of
a limited liability company, shareholder of a closely held corporation, or
shareholder in excess of two (2%) per cent of a publicly traded corporation,
corporate officer or director, manager, or in any other individual or
representative capacity, engage or otherwise participate in any manner or
fashion in any business that is in competition in any manner whatsoever with the
principal business activity of Employer or Employer’s Affiliates, in or about
any market in which Employer or Employer’s Affiliates have or have announced a
plan to have hotel or gaming operations. Employee hereby further covenants and
agrees that the restrictive covenant contained in this Section 10 is reasonable
as to duration, terms and geographical area and that the same protects the
legitimate interests of Employer, imposes no undue hardship on Employee, and is
not injurious to the public.

 

(b) Employee hereby further covenants and agrees that, during the Term and for a
period of one (1) year following the expiration of the Term, Employee shall not
directly or indirectly, and Employee shall not suffer others to, solicit or
attempt to solicit for employment any management level employee of Employer or
Employer’s Affiliates with or on behalf of any business that is in competition
in any manner whatsoever with the principal business activity of Employer or
Employer’s Affiliates, in or about any market in which Employer or Employer’s
Affiliates have or have announced a plan hotel or gaming operations.

 

11. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.

 

12. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
Employer and Employee and their respective successors and assigns.

 

13. ASSIGNMENT. Employee shall not assign this Agreement or delegate his duties
hereunder without the express written prior consent of Employer thereto. Any
purported assignment by Employee in violation of this Section 13 shall be null
and void and of no force or effect. Employer shall have the right to assign this
Agreement freely.

 

14. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.

 

11



--------------------------------------------------------------------------------

15. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles.

 

16. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

 

TO EMPLOYER:   

Wynn Las Vegas, LLC

3145 Las Vegas Boulevard South

Las Vegas, Nevada 89109

WITH A COPY

THAT SHALL NOT BE

NOTICE TO:

  

Wynn Resorts, Limited

3145 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: Legal Department

TO EMPLOYEE:   

David Sisk

10008 Laurel Springs

Las Vegas, Nevada 89134

 

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 16.

 

17. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.

 

18. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.

 

19. DISPUTE RESOLUTION. Except for equitable actions seeking to enforce the
provisions of Sections 9 and 10 of this Agreement, jurisdiction and venue for
which is hereby granted to the court of general trial jurisdiction in Las Vegas,
Nevada, any and all claims, disputes, or controversies arising between the
parties hereto regarding any of the terms of this Agreement or the breach
thereof, on the written demand of either of the parties hereto, shall be
submitted to and be determined by final and binding arbitration held in Las
Vegas, Nevada, in accordance with Employer’s or Employer’s Affiliates’
arbitration policy governing employment disputes, or, in the absence of any such
policy, as conducted by and in accordance with the employment dispute resolution
rules of the American Arbitration Association. This agreement to arbitrate shall
be specifically enforceable in any court of competent jurisdiction.

 

12



--------------------------------------------------------------------------------

20. WAIVER. None of the terms of this Agreement, including this Section 20, or
any term, right or remedy hereunder shall be deemed waived unless such waiver is
in writing and signed by the party to be charged therewith and in no event by
reason of any failure to assert or delay in asserting any such term, right or
remedy or similar term, right or remedy hereunder.

 

21. PAROL. This Agreement constitutes the entire agreement between Employer and
Employee, and supersedes any prior understandings, agreements, undertakings or
severance policies or plans by and between Employer or Employer’s Affiliates, on
the one side, and Employee, on the other side, with respect to its subject
matter or Employee’s employment with Employer or Employer’s Affiliates.

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WYNN LAS VEGAS, LLC       EMPLOYEE By:  

/s/ Marc Schorr

     

/s/ David Sisk

Name:

 

Marc Schorr

     

David Sisk

Its:

 

Chief Executive Officer

       

 

13